Citation Nr: 0927786	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  03-37 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty in the United States Coast Guard from 
November 1950 to November 1953.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In May 2006 and March 2007 the case was remanded to the RO 
for further development.  


FINDINGS OF FACT

1.  During his lifetime the Veteran had not established 
service connection for any disability.    

2.  The Veteran died in May 2001 at the age of 70; cardiac 
arrhythmia was certified as the immediate cause of death, 
cerebrovascular accident and weakness due to arteriosclerotic 
vessel disease was certified as the underlying cause of death 
and urinary tract infection was certified as a significant 
condition contributing to death but not resulting in the 
underlying cause. 

3.  Cardiac arrhythmia, cerebrovascular accident, 
arteriosclerotic vessel disease and urinary tract infection 
did not become manifest in service or for many years 
thereafter and there is no competent evidence that links any 
of these disorders to the Veteran's service, including 
alleged radiation exposure therein or to the Veteran's 
exophytic calcification/myositis ossificans of the hip.

4.  It is not shown that the Veteran's urinary tract 
infection, which contributed to cause his death, was related 
to the administration of morphine.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for the cause of the Veteran's death are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2006 letter 
from the RO explained what the evidence needed to show to 
substantiate the appellant's claim for service connection for 
the cause of death.  It also explained what the evidence 
would need to show to establish service connection for a 
radiogenic disease.  Additionally, the letter explained that 
VA was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the Veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  Further, the letter provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)).  

Inasmuch as the notice provided did not fully conform to the 
specific requirements outlined by the Court of Appeals for 
Veteran's Claims (Court) in Hupp v. Nicholson, 21 Vet. App 
342 (2007), the appellant was not prejudiced by this lack of 
specificity.  She has shown through her contentions that she 
has actual knowledge of what needs to be established to 
substantiate her particular claim for service connection for 
the cause of death (i.e. that a disability, which was related 
to the Veteran's military service caused or contributed to 
cause the Veteran's death). Accordingly, any lack of Hupp 
conforming notice did not affect the essential fairness of 
the adjudication.  See Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice provided and to supplement the record 
after notice was given.  She is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  The RO also attempted to 
obtain records from the VA outpatient clinic in Longview, 
Texas identified by the appellant but was informed that the 
clinic did not have any records of such treatment. 

Additionally, the Board has also considered whether a VA 
medical opinion is necessary for proper adjudication of the 
appellant's claim.  The Board notes that the evidence of 
record does not contain any competent evidence suggesting 
that any of the disabilities, which caused or contributed to 
cause the Veteran's death (i.e. cardiac arrhythmia, 
cerebrovascular accident with weakness, arteriosclerotic 
vessel disease and urinary tract infection) became manifest 
in service; or were related to service, to include any 
radiation exposure therein, or to a service-connected 
disability.  Accordingly, a VA opinion would not help 
substantiate the appellant's claim because the medical 
professional providing it would not have any documentation 
that could provide a basis for finding a relationship between 
the Veteran's death and his military service.  Accordingly, a 
VA examination is not necessary.  See 38 U.S.C.A. § 
5103(A)(a), Dela Rosa v. Peake, 515 F.3d, 1319, 1322 (Under § 
5103A(a), the Secretary only needs to make reasonable efforts 
to assist a claimant in obtaining a medical opinion in a 
service connection for cause of death case when such opinion 
is necessary to substantiate the claimant's claim for a 
benefit).  

The appellant has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

Service personnel records show that the Veteran served aboard 
the USCGC Buttonwood from September 1952 to June 1953 and 
indicate that he traveled to Kwajalein and Eniwetok, both 
areas where nuclear testing took place.    

The Veteran's service treatment records do no not show any 
indication of hypertension, cardiovascular problems, 
cerebrovascular problems, urinary problems or kidney 
problems.  On November 1953 separation examination all 
systems were found to be normal, including the heart, 
vascular system and genitourinary system.  

Private progress notes from 1990 to 1996 show treatment and 
evaluation for hypertension, atrial fibrillation and 
peripheral neuropathy.  A November 1992 note indicates that 
the Veteran had recently received an electrical 
cardioversion.  An October 1993 note shows a diagnosis of 
probable peripheral neuropathy.  A January 1994 note shows a 
history of nosebleeds both before and after taking Coumadin.  
A September 1996 note shows that the Veteran was seen for a 
recent, apparently transitory episode of penile discharge and 
dysuria.  Urethritis versus prostatitis was suspected.  

Private medical records from 1997 to 2001 show treatment for 
chronic atrial fibrillation, hypertension, peripheral 
neuropathy and status post cerebrovascular accident in 1997.  
An October 1997 private hospital discharge summary shows 
discharge diagnoses of right intracerebral hemorrhage, 
hypertension, chronic atrial fibrillation, acute renal 
insufficiency improved at discharge, anticoagulopathy 
secondary to Coumadin, malnutrition that was improving at 
discharge, persistent left-sided weakness secondary to the 
hemorrhage, ventriculoperitoneal shunt placed on October 14, 
1997, hypokalemia and hypercholesterolemia.  The Veteran was 
transferred to a transitional care unit with a view toward 
later transfer to a Rehabilitation hospital.  

A July 1999 private progress note shows the Veteran 
complaining of recurrent pain in the left hip.  It was noted 
that he had a new area of calcification.  In October 1999, a 
neurological consultation report shows that the Veteran was 
seen for his troublesome and longstanding left hip pain.  It 
was noted that the pain had predated the cerebrovascular 
accident.  It would occur in the left buttock and radiate 
down the left leg.  Examination of the films showed that the 
sacroiliac joints were certainly sclerotic and narrowed and 
looked like they had had some inflammatory condition in them 
for a long time.  Also, more recent films showed a marked 
amount of calcification of the soft tissue below the pelvic 
brim but above the acetabulum.  It was also noted that based 
on the appellant's report, the Veteran had also had a balance 
problem prior to the stroke, which the consulting neurologist 
thought was a mid line cerebellar ataxia type of problem.  
Consequently, the neurologist did not think the Veteran's 
walking would ever improve.   

A January 2000 progress note shows a diagnostic impression of 
recurrent pyuria.  It was noted that the Veteran was to have 
transurethral resection of the prostate surgery.  A June 2000 
initial evaluation for the  left hip pain indicated that the 
Veteran had a definite large osseous mass off of the inferior 
pelvic brim superior to the acetabulum posterolaterally 
towards the greater trochanteric region on his symptomatic 
left side.  The diagnostic impression was deep buttock pain 
and pain over the osseous mass that may well have been 
heterotrophic ossification related to the hemorrhagic brain 
injury versus some other osseous lesion that could still have 
been enlarging in size.         

A November 1999 private hospital discharge summary shows that 
the Veteran was hospitalized for 7 days.  Discharge diagnoses 
included nephrolithasis, right with hydrenephrosis and recent 
pyleonephritis, improved at discharge, Klebsiella sepsis 
secondary to the nephrolithiasis, status post cerebrovascular 
accident in 1997, known cholelithiasis, asymptomatic, 
normocytic normochromic anemia and Canida throat, improved at 
discharge.  It was noted that the Veteran was admitted with 
nausea, vomiting, fever and lethargy and found to septic.  
Cytoscopy and stent placement were performed for non 
functioning right kidney with a right ureteral stone. 

In an April 2001 statement the Veteran indicated that he was 
exposed to radiation during the Korean War while serving 
aboard the Coast Guard Cutter Buttonworth in the South 
Pacific.  Between September 1952 and June 1953 one of his 
missions was to take a team of scientists to check the 
radiation level in fish after an atomic bomb test in 
Kwajalein or Eniwetok.  This consisted of planting explosive 
charges in the lagoon on Johnston Island.  The dead fish were 
then collected for the scientists who checked the radiation 
level.  Beginning in his 30s the Veteran was diagnosed as 
having high blood pressure and then peripheral neuropathy and 
atrial fibrillation.  Then, 3-1/2 years later he had a massive 
brain hemorrhage, which resulted in left side paralysis and 
legal blindness and the need for a brain shunt and vena cava 
filter.  He was taking daily morphine for pain.  

VA prescription records from the Shreveport VA medical center 
show that the Veteran was prescribed morphine, to be taken in 
March, April and May 2001.  

April 2001 private hospital notes show that the Veteran was 
hospitalized from April 20, 2001, to April 27, 2001.  An 
April 20, 2001, history and physical shows that the appellant 
reported to the examining physician that the Veteran had 
passed a kidney stone approximately two weeks prior in his 
urine.  He was experiencing fever, cough, nausea, vomiting 
and increasing lethargy.  He had also been complaining of 
left lower quadrant pain over the past few days.  He had been 
on sustained release morphine for chronic pain and the 
appellant felt that this may have interfered with his 
symptomatology.  She noticed that he had had increased 
appetite but had not been eating and drinking as well.  His 
urine had been more concentrated and she noticed that it was 
red tinged the previous day and had become cloudy on the day 
of admission.  The Veteran had been changed from a morphine 
patch to morphine pills about two months prior but had been 
tolerating them fairly well and they had been working well 
for his pain up to the point of admission. 
Genitourinary examination showed a condom catheter on with 
turbid, milky urine.  Urinalysis showed too many to count red 
blood cells, white blood cells and heavy bacteria, with white 
blood cells in clumps.  The diagnostic impression was urinary 
tract infection with possible sepsis, history of recent 
kidney stone passage, digoxin toxicity, history of 
cerebrovascular accident and chronic atrial fibrillation.  A 
subsequent April 27, 2001, CT scan of the pelvis produced a 
diagnostic impression of heterogeneous changes of the left 
kidney, which was mildly enlarged.  This included low density 
subcapsular collections and was consistent with 
pyelonephritis and possibly early subcapsular fluid 
collections.     

The April 27, 2001, discharge summary noted that the Veteran 
was admitted with dehydration, nausea and weakness.  He was 
placed on Cipro and seemed to improve but continued to have a 
fever.  Testing showed several gallstones and stones in the 
right kidney.  The day of discharge a CT scan showed a 
somewhat enlarged bladder without any hydrenephrosis on the 
left and a suggestion of some streaky inflammatory changes. 
The discharge diagnoses included pyelonephritis, left kidney, 
compressive atelectasis, both lungs, chronic right side 
weakness status post cerebral hemorrhage, distant past, mild 
brachycardia, medication related, persistent fever, nausea, 
improved and constipation, improved. 

May 2001 records from the East Texas Medical Center appear to 
show that the Veteran was seen there on May 3, 2001, and that 
he received cardiovascular and laboratory testing.  He was 
then sent home via ambulance.  The Veteran subsequently died 
at home on May 6, 2001.

The Veteran's death certificate shows that he died in early 
May 2001 and lists cardiac arrhythmia as the immediate cause 
of death, with a 1997 cerebrovascular accident with weakness 
and arteriosclerotic vessel disease as conditions leading to 
the immediate cause of death.  In addition, the death 
certificate lists urinary tract infection as a significant 
condition contributing to the Veteran's death but not 
resulting in the underlying cause of death.

In an August 2001 letter, a private radiologist, K.S., 
indicated that he had reviewed multiple imaging studies of 
the pelvis of the Veteran.  These studies demonstrated that 
there was an exophytic calcification arising from the 
posterior aspect of the Veteran's left acetabulum.  The 
Veteran was reported to have a considerable amount of pain in 
this region, possibly related to this finding.  It was as 
likely as not that radiation exposure caused this 
calcification.  

In a September 2001 letter, Dr. Bruce Halstead, director of 
the World Life Research Institute indicated that the Veteran 
served on the USS Buttonwood during early 1950 at which time 
Dr. Halstead headed an expedition to Eniwetok on the study 
for the U.S. Army and Navy.  The Buttonwood was part of the 
logistics support group for the expedition.  Dr. Halstead 
also indicated that the Veteran was undoubtedly exposed to 
ionizing radiation during the time he was in Eniwetok on the 
Buttonwood and Dr. Halstead believed that this exposure 
contributed to his death.  The radiation dangers to which the 
Veteran was exposed were well documented in the Presidents 
Advisory Committee Report on Human Radiation Experiments, 
final report, October 1995.  

In a September 2001, a former treating physician of the 
Veteran, Dr. D.K., indicated that the Veteran had suffered 
from severe myositis ossificans of the buttock and thigh.  At 
the time the Veteran was seen, Dr. D.K. could not clearly 
delineate the etiology of this problem but he noted that it 
was quite painful.  Later, Dr. D.K. learned that myositis 
ossificans was sometimes associated with excessive exposure 
to radiation.  Thus, it was possible that the Veteran's 
myositis ossificans was related to his radiation exposure in 
service.   

In an October 2001 letter, a private physician, Dr. P.D., 
indicated that he had the opportunity to see the Veteran once 
in June 2000 and was able to evaluate him at that time for 
pain in the left hip and leg area.  It was very obvious that 
the location of the pain was related to a heterotrophic 
osseous mass that was visualized on radiological testing near 
the left acetabulum.  It was the physician's opinion that 
this was the source of the Veteran's pain. 

In an October 2001 letter, private physician Dr. L.R. 
indicated that he saw the Veteran between April and September 
1997.  He felt that the Veteran had severe peripheral 
neuropathy with loss of position sense as well as pinprick 
sensation and light touch in his hands and feet, cervical 
spondylosis and fairly mild lumbar spondylosis.  At the time 
he treated him the physician was unaware of the Veteran's hip 
spurs as the studies that confirmed this came later.  He did 
believe that radiation exposure could certainly cause pain 
problems and he did believe that peripheral neuropathy was a 
very well known cause of intractable and difficult to manage 
pain.  He was not specifically aware of radiation exposure as 
the etiology of the Veteran's particular pain, however, as he 
did see the problem in people who were not exposed to 
radiation.  He could not exclude radiation as the cause of 
the progressive neurological damage, though.  

In a December 2001 letter, the appellant indicated that 
during the last period of life the Veteran was on morphine to 
ease the pain caused by a mass of his left hip, which was 
caused by radiation exposure.  The VA physician in Longview 
increased the morphine dosage to try to ease the intractable 
pain.  Earlier in the 1970s the Veteran had been hospitalized 
for epididimitis of unknown origin.    

In a letter received in November 2001 a former treating 
physical therapist, D.B., indicated that beginning in April 
1998, he evaluated the Veteran for home care physical therapy 
services and continued to follow him the following months for 
rehabilitation related to a massive brain hemorrhage.  
Although the Veteran was motivated and compliant he only 
regained minimal function with regard to weight-bearing and 
functional mobility in large measure to unremitting pain from 
the pelvis and low back.  The Veteran's pain also profoundly 
affected his ability to sleep or even rest comfortably in one 
position.  The pain undoubtedly contributed to the Veteran's 
eventual state of being bed and wheelchair bound.  

In a December 2001 letter, Dr. D.S, a private treating 
physician noted that the Veteran had sustained an 
intercerebral hemorrhage in September of 1997 and remained 
weak and essentially wheelchair bound following the stroke.  
He began having increasing discomfort in the left hip 
vicinity and was found by MRI scan to have a large calcified 
mass below the left pelvic brim but above the left 
acetabulum.  This caused him considerable discomfort.  No 
pathologic diagnosis was ever made per se but some of the 
area was thought perhaps to be myositis ossificans, perhaps 
related to stroke.  Otherwise there was more of a mass effect 
that perhaps was not related to stroke.  The Veteran was 
treated with Duragesic patches with fair control at first but 
later had had breakthrough continuing pain.

In a March 2006 statement the appellant indicated that a 
number of fellow serviceman of the Veteran verified that he 
was involved in radiation related activity aboard the USCGC 
Buttonwood in the early 1950s.  She also essentially 
contended that the radiation exposure resulted in the large 
area of calcification in his left hip, which caused 
intractable pain, leading to the Veteran being given 
morphine.  Further, the side effects of morphine included 
include decreased urination, urinary retention and urinary 
tract infections and the Veteran's death certificate shows 
that the a urinary tract infection was a contributing factor 
in the Veteran's death. 

In a November 2006 letter the appellant indicated that when 
the Veteran had his brain hemorrhage, leukemia was suspected 
and medical personnel were going to do a bone marrow test but 
then changed their mind.  Also, one of the appellant's 
friends in South Dakota had a husband who suffered many of 
the same "radiation exposure" symptoms as the Veteran and 
did end up dying from Leukemia.  Consequently, the friend was 
able to receive VA death benefits.  In addition, the 
appellant noted that she had only two grandchildren and they 
both had learning disabilities, which had never before 
occurred in her family.  

In the March 2007 remand, the Board instructed the RO to 
attempt to obtain records from January 2001 to May 2001 from 
the Longview VA outpatient clinic and to contact the 
appellant and request that she submit or identify medical 
evidence (e.g. a physician's statement or medical treatise 
evidence) that supported her contention that urinary tract 
infection was a side effect of morphine, which was used for 
pain management associated with the Veteran's exophytic 
calcification/myositis ossificans in the area of the left 
hip.  The Remand further indicated that if such evidence was 
obtained, the claim should be developed under 38 C.F.R. 
§ 3.311, including obtaining a radiation dose estimate for 
the Veteran and determining whether the Veteran's exophytic 
calcification/myositis ossificans was due to exposure to 
ionizing radiation in service.  

In April 2007 the appellant submitted two articles, one 
pertaining to the relation of postvoid residual to urinary 
tract infection during stroke rehabilitation and the other 
pertaining to the effects, including the side effects, of 
morphine.  The stroke rehabilitation article indicates that 
postvoid residual volume, which is common in the first few 
weeks after a stroke, has been described as a risk factor for 
both urinary incontinence and urinary tract infection.  The 
article pertaining to morphine lists urinary retention, 
decrease or difficulty passing urine, and oliguria as side 
effects of the drug and indicates that elderly patients are 
more susceptible to the side effects of morphine.  

In May 2008 the appellant submitted photocopies of a VA 
prescription medicine bottle showing that the Veteran had 
been prescribed morphine by a Dr. J.S. in March and April 
2001.  The appellant indicated that Dr. J.S. worked at the 
Longview VA outpatient clinic.  Appellant noted that after 
repeated attempts by herself and VA to obtain a record of the 
Veteran's one visit to this clinic, it was apparent that the 
record had been lost.  She wished for VA to make a final 
ruling in her case without the record.  


III.  Law and Regulations

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
The cause of a Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran.  38 C.F.R. § 3.312(a).  For a service-
connected disability to be considered the principal or 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for 
Veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as heart disease, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Where it is contended that disease developed as a result of 
exposure to ionizing radiation during service, service 
incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) for Veterans who participated in defined 
radiation-risk activities and have certain diseases.  These 
diseases include leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

During his lifetime, the Veteran was not receiving service-
connected compensation for any disability.  The Board must 
also consider, however, whether a disability, which was 
actually related to the Veteran's service, but wasn't 
recognized as a service-connected disability during his 
lifetime, caused or contributed to cause his death.  As noted 
above, the Veteran's death certificate shows cardiac 
arrhythmia as the immediate cause of death, with a 1997 
cerebrovascular accident and weakness  due to 
arteriosclerotic vessel disease as conditions leading to the 
immediate cause of death.  In addition, the death certificate 
lists urinary tract infection as a significant condition 
contributing to the Veteran's death but not resulting in the 
underlying cause.  

Service treatment records do not show any diagnosis of, or 
treatment for cardiac arrhythmias, cerebrovascular accident, 
arteriosclerotic vessel disease or any other cardiovascular 
or cerebrovascular problem.   Nor do they show any treatment 
or diagnosis of urinary tract infection or any other 
genitourinary problem.  There is also no evidence of record 
indicating that any of these problems became manifest  within 
a year from service (to warrant consideration of presumptive 
service connection) as a chronic disease.  38 C.F.R. § 3.307, 
3.309(a).  Nor are any of these disorders entitled to 
presumptive service connection under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311.  

Post-service, the earliest evidence of record of any 
cardiovascular disability is from the early 1990s, 
approximately 37 years after service.  Also, the earliest 
evidence of cerbrovascular accident and urinary tract 
infection is even later (i.e. 1997 and 1999 respectively).  
Such a lengthy interval of time between service and initial 
postservice manifestation of a "disability" for which 
service connection is sought is, of itself, a factor against 
a finding that the disability was incurred or aggravated in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).    

Moreover, none of the post-service medical records contain 
any indication that any of the disorders, which caused or 
contributed to cause his death were related to service, 
including any radiation exposure therein.  The September 2001 
letter from Dr. B.H. did generally espouse the physician's 
belief that radiation exposure had contributed to the 
Veteran's death.  The Board does not find that this opinion 
has any probative value, however, because the letter does not 
provide any medical rationale for the physician's belief and 
does not demonstrate that he had any familiarity, whatsoever 
with the Veteran's medical history, including the medical 
problems, which caused, and contributed to cause, the 
Veteran's death.     

The appellant essentially argues that the Veteran's urinary 
tract infection represented a contributory cause of death 
under the meaning of the applicable regulations and that the 
infection was caused by morphine, which the Veteran was 
taking for myositis ossificans of the left hip, which in turn 
resulted from exposure to radiation in service.  The Board 
notes that assuming the Veteran was indeed exposed to 
radiation during service, there is evidence tending to 
support a finding that the myositis ossificans was related to 
such exposure.  There is also evidence tending to show that 
the Veteran was receiving morphine for the myositis 
ossificans.  There is no competent evidence, however, that 
the urinary tract infection was in any way caused by the 
administration of morphine as the record is devoid of any 
medical findings indicating that the Veteran's urinary tract 
infection shown during his hospitalization in late April was 
in any way related to this medication.

Although the appellant does allege that the morphine caused 
the urinary tract infection, as a layperson, her allegations 
are not competent evidence of a medical diagnosis or nexus.  
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, a causal relationship between the 
Veteran's myositis ossificans (which has been linked to 
alleged radiation exposure in service) and the Veteran's 
urinary tract infection (which was noted to have contributed 
to his death) is not established.  There is, thus, no basis 
for concluding that myositis ossificans contributed to cause 
the Veteran's death.  38 C.F.R. § 3.312.    

The March 2007 Remand did instruct the RO to conduct further 
development if the appellant produced evidence supporting her 
contention that the Veteran's urinary tract infection was a 
side effect of morphine.  In response, the appellant did 
submit treatise evidence, which tended to show that urinary 
retention and oliguria can be side effects to morphine; that 
elderly patients were more susceptible to adverse reactions 
from morphine; and that postvoid residual volume after a 
stroke tended to cause urinary tract infections.  The 
evidence did not affirmatively support the appellant's more 
direct contention that urinary tract infection was a direct 
side effect of morphine, however.  Consequently, the RO was 
not under any duty imposed by the Remand to conduct further 
development such as obtaining a radiation dose estimate for 
the Veteran.

The Board finds admirable the appellant's putting together 
very detailed arguments in support of her claim under 
extremely trying circumstances.  The Board, however, remains 
bound by the applicable law.  Given that none of the 
disorders, which caused or contributed to cause the Veteran's 
death became manifest in service or the first post service 
year; given that none of these disorders are shown to be 
related to service, including any radiation exposure therein; 
and given that urinary tract infection, which was noted to 
contribute to the Veteran's death, is not shown to be related 
to morphine prescribed for pain from myositis ossificans, the 
weight of the evidence is against a finding that a service-
connected disability was a principal or contributory cause of 
the Veteran's death.  The preponderance of the evidence is 
against this claim and it must be denied.   


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


